      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA

                                                         )
                                                         )      Case No. 4:20-MJ-000513
AFFIDAVIT IN SUPPORT OF                                  )               4:20-MJ-000514
APPLICATION FOR CRIMINAL                                 )               4:20-MJ-000515
COMPLAINT                                                )
                                                         )
                                                         )


     Your affiant, Thomas Smith, being duly sworn, hereby depose and state:


                       INTRODUCTION AND AGENT BACKGROUND

       1.        Your Affiant is an “investigative or law enforcement officer of the United States”

within the meaning of 18 U.S.C. § 2510(7) who is empowered by law to conduct investigations

of, and to make arrest for, offenses enumerated in 18 U.S.C. § 2516.

       2.         Your affiant has been employed by the United States Department of Justice, Drug

Enforcement Administration (DEA) as a Special Agent (SA) since 2011. Your Affiant is currently

assigned to the Des Moines Resident Office (RO), Des Moines, Iowa.

       3.        During my employment with the DEA, I have been the lead investigator in several

multi-jurisdictional drug investigations, as well as directly participated and/or assisted in multiple

drug investigations led by other federal, state, and local law enforcement officers.                         These

investigations    involved     the   importation,            possession,   transportation,   distribution,    and

manufacturing of controlled substances, money laundering, as well as conspiracy to commit these

offenses. Additionally, these investigations featured the use of a myriad of investigative tools to

include, but not limited to, physical and electronic surveillance, confidential source (CS)

recruitment and management, undercover transactions, the execution of search warrants, the

utilization of court authorized wiretaps, and the arrest and prosecution of drug traffickers. During


         FILED
         By: Clerk’s Office, Southern District of Iowa
         4:48 pm, Sep 23 2020
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 2 of 8

                                                                                   4:20-mj-00513
                                                                                   4:20-mj-00514
                                                                                   4:20-mj-00515

the course of these investigations, I have spoken on numerous occasions with CS’s, suspects, and

experienced narcotics investigators concerning the methods and practices utilized by drug

traffickers. Furthermore, I have attended specialized money laundering, asset forfeiture, CS

management, conspiracy, and telecommunications exploitation training courses. I have also

received advanced training in the form of Basic Clandestine Laboratory and Level-A Clandestine

Laboratory Certifications to respond to hazardous conditions such as those found when

manufacturing methamphetamine. I am the co-case agent on this case and am fully familiar with

the facts of the case.

        4.     The information set forth herein is based upon the following: (1) the affiant’s

training, professional education, and experience; (2) the affiant’s participation in the instant

investigation; (3) the affiant’s review of reports and other documents prepared by federal, state,

and local law enforcement officers, as well as documents prepared by other government agencies,

utilities companies, and private businesses; (4) physical surveillance conducted by federal, state,

or local law enforcement agencies, which has been reported to the affiant either directly or

indirectly.

        5.     Based on the facts set forth in this affidavit, there is probable cause that Omar

SORIA, Francisco RODRIGUEZ, and Irene De CAMPOS have committed in the Southern

District of Iowa violations of 21 U.S.C. §§ 846 and 841(b)(1)(A) (Conspiracy to Distribute

Cocaine).

    I. BACKGROUND INVESTIGATION:

Information from a Confidential Source of Information (CS#1)


        6.      In late August 2020, law enforcement officers in Minnesota debriefed a


                                                2
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 3 of 8

                                                                                  4:20-mj-00513
                                                                                  4:20-mj-00514
                                                                                  4:20-mj-00515

Confidential Source of Information (CS#1) regarding the suspected drug trafficking activities of

Omar SORIA. CS#1 stated that SORIA was a cocaine distributor who frequently traveled to

Texas to obtain multi-kilogram quantities of cocaine for distribution in Southern Minnesota. CS#1

stated that he/she was aware of this information because he/she had first person knowledge of

SORIA’s drug trafficking activities.    CS#1 has a prior felony conviction and is providing

information to law enforcement that has been corroborated. CS#1 is providing information to law

enforcement in exchange for payment.

        7.      CS#1 stated that SORIA drove a black Chevrolet Silverado with a Minnesota

license plates and utilized this vehicle to drive through Iowa to Texas on Interstate-35 to obtain

cocaine from an unidentified Source of Supply (SOS) in Brownsville, TX. During the trips,

SORIA frequently brought other people with him in order to switch drivers so that they could

drive straight through on the 20+ hour drive. CS#1 detailed that SORIA would send some monies

via wire transfer to Texas but that during the trip to Texas, SORIA brought the majority of the

payment for the cocaine in bulk US currency. Once the cocaine was retrieved in Texas, SORIA

would put the drugs in a bag in the passenger compartment of the vehicle.

        8.      In late August 2020, Law enforcement in Minnesota obtained a State of Minnesota

search warrant and were able to affix a GPS tracker on SORIA’s black Chevrolet Silverado to

monitor its activity.

GPS Monitoring Details Trip to Texas


        9.      During the early morning hours of Saturday, September 6, 2020 the Silverado

began to travel southbound from Minnesota through Iowa toward Brownsville, TX. Minnesota

investigators contacted Your Affiant to inform him of the vehicle’s movement and law


                                                3
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 4 of 8

                                                                                  4:20-mj-00513
                                                                                  4:20-mj-00514
                                                                                  4:20-mj-00515

enforcement continued to monitor its location.

       10.     After arriving in Brownsville, TX, the GPS tracking of SORIA’s black Chevrolet

Silverado stayed in Brownsville, TX for less than 12 hours before traveling northbound. During

the evening hours of Sunday September 6, 2020, the vehicle left Texas and traveled straight to

Iowa. During the time in Brownsville, TX, GPS tracking of SORIA’s vehicle located in the

immediate vicinity of a single family home in Brownsville, TX.

       11.     On September 7, 2020 at approximately 12:00 p.m., GPS tracking of SORIA’s

Chevrolet Silverado showed that the vehicle was entering the State of Iowa on Interstate-35 from

Missouri.    This movement indicated that the vehicle had traveled straight from Texas for

approximately 16 hours without stopping overnight. In Southern Iowa, surveillance officers

observed the vehicle traveling northbound at varying rates of speed. In Warren County, Iowa,

Your Affiant coordinated an investigative traffic stop of the vehicle with a Warren County Deputy

and K-9 officer. The three occupants of the vehicle were detained in separate police vehicles. The

driver of SORIA’s Chevrolet Silverado was identified as Francisco RODRIGUEZ, the front seat

passenger as Omar SORIA, and the rear passenger was identified as Irene DeCAMPOS. The

K-9 officer conducted an open air sniff around the vehicle with his drug certified canine and the

canine alerted to the right rear passenger door of the vehicle.

       12.     During a search of the vehicle, agents/officers located approximately one kilogram

(1,052 grams) of a white powdery substance which field tested positive for cocaine. The cocaine

was wrapped in multiple plastic heat-sealed baggies and concealed in a blue and red Tommy

Hilfiger zippered fanny pack. In addition to the drugs, multiple items of evidentiary value were

located to include bulk currency on SORIA’s person, a WalMart receipt for a vacuum-sealer in

DeCAMPOS’ purse, the credit card used to purchase the vacuum-sealer in SORIA’s wallet, the

                                                  4
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 5 of 8

                                                                                  4:20-mj-00513
                                                                                  4:20-mj-00514
                                                                                  4:20-mj-00515

cellular phone for SORIA utilized to contact a phone number associated with a Texas area-coded

telephone number and the cellular phone of RODRIGUEZ later determined to contain pictures of

bulk US currency and suspected drug sale messaging. An adult pit bull dog later determined to

belong to RODRIGUEZ was also in a kennel in the bed of the pickup truck. All three occupants

were booked into Warren County Jail on State of Iowa drug charges.

       13.     A criminal history for SORIA revealed a 1997 felony burglary conviction in

Brownsville, TX. A criminal records query for RODRIGUEZ showed a felony State of Texas

smuggling of persons conviction. A criminal records check for DECAMPOS showed multiple

misdemeanor convictions to include theft and disorderly conduct.



Information from Cooperating Defendant (CD#2):


       14.     In the Fall of 2020, Your Affiant debriefed a Cooperating Defendant (CD#2)

regarding the suspected drug trafficking activities of Omar SORIA, Francisco RODRIGUEZ,

and Irene DeCAMPOS. CD#2 is providing information to law enforcement in exchange for

consideration for a pending criminal case in the State of Iowa and has provided information to law

enforcement that has been corroborated.

       15.     CD#2 stated that SORIA, RODRIGUEZ, and DeCAMPOS traveled from

Minnesota to Iowa during the holiday weekend of September 5-7, 2020 in order to retrieve at least

one kilogram of cocaine from a Hispanic male in Brownsville, TX. CD#2 stated that SORIA,

RODRIGUEZ, and DeCAMPOS each shared driving of SORIA’s black Chevrolet Silverado.

During the drive to Texas, SORIA was in direct contact with the Hispanic male via telephone,

giving updates on their location as they neared the Hispanic male’s residence in Brownsville, TX.


                                                5
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 6 of 8

                                                                                       4:20-mj-00513
                                                                                       4:20-mj-00514
                                                                                       4:20-mj-00515

Once in Brownsville, TX the group (SORIA, RODRIGUEZ, and DeCAMPOS) stayed at the

Boca Chica Inn & Suites in Brownsville, TX.              Bulk currency was carried by SORIA,

RODRIGUEZ, and DeCAMPOS for payment for the cocaine.

       16.     In Brownsville, TX, SORIA, RODRIGUEZ, and DeCAMPOS traveled to a

single family residence Brownsville, TX. SORIA, RODRIGUEZ, and DeCAMPOS all went

into the house and SORIA paid the cocaine Source of Supply. The group then left the house and

SORIA carried a blue and red fanny pack carrying the cocaine. At some time during their brief

time in Texas, CD#2 relayed that SORIA and DeCAMPOS traveled to a local WalMart in order

to purchase a vacuum sealer to package the cocaine. During the trip back through Iowa to

Minnesota, SORIA, RODRIGUEZ, and DeCAMPOS brought RODRIGUEZ’ dog into the

truck cab from the bed of SORIA’s pickup truck during a border checkpoint in order to evade

detection of the drugs by drug detection canines.



Information Corroborating CS#1 and CD#2


       17.     During the search of SORIA’s vehicle during the traffic stop search in Iowa which

resulted in the seizure of the cocaine, Your Affiant observed a WalMart receipt from Brownsville,

TX which showed a vacuum sealer purchased September 6, 2020 for $89.00. A debit card ending

in “0480” was utilized to make the purchase. In Your Affiant’s training and experience, a vacuum

sealer is often utilized by drug traffickers to package and seal illegal drugs in order to conceal it’s

odors from drug detection canines. A credit card ending in “0480” in the name of “Omar E. Soria”

was located in SORIA’s wallet. DEA agents/officers from the Brownsville office later reviewed

surveillance video from the vacuum sealer purchase which show DeCAMPOS and SORIA

pushing the cart out of the store after purchasing the vacuum sealer.
                                                  6
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 7 of 8

                                                                                     4:20-mj-00513
                                                                                     4:20-mj-00514
                                                                                     4:20-mj-00515

       18.     Agents/officers also went to the Boca Chica Inn & Suites in Brownsville, TX and

reviewed hotel records which revealed that DeCAMPOS rented two rooms at the hotel on

September 5, 2020. Each room indicated that “2” guests were to stay in each room. DeCAMPOS

utilized her Minnesota driver’s license as identification for the reservation of the rooms.

       19.     Your Affiant reviewed photographs and messages on a cellular phone seized from

SORIA’s vehicle which was utilized by RODRIGUEZ. RODRIGUEZ gave investigators

recorded verbal consent to search the phone and stated that it was one of his children’s phones but

that he utilized it to contact his wife. During the search, Your Affiant observed multiple

photographs of large rubber-banded stacks of US currency. In one particular photograph on

RODRIGUEZ’ phone, two large bundles of US currency, one of which contains a handwritten

note with the numbers “12359” are on a table next to a blue zippered bag with a tassel matching

the blue and red zippered Tommy Hilfiger bag seized by law enforcement containing the cocaine

in SORIA’s vehicle.

       20.     Your Affiant also reviewed the text message exchange between RODRIGUEZ and

SORIA’s phone number (507) 210-4108.              During one exchange on August 26, 2020,

RODRIGUEZ texted SORIA and asked SORIA what he would be doing on the weekend.

RODRIGUEZ then sent a photograph containing a large quantity of US currency in two

separately rubber-banded bundles. On August 31, 2020, SORIA texted RODRIGUEZ in a

combination of English and Spanish and asked RODRIGUEZ if he (RODRIGUEZ) sent all of

what he (SORIA) asked or only half. RODRIGUEZ responded, “1/2”. Finally, on September 4,

2020, SORIA texted RODRIGUEZ and wrote, “So whats up with a trip over to texas I got a 4

day weekend.”       Based on Your Affiant’s training and experience and the review of

RODRIGUEZ’ cellular phone, Your Affiant believed RODRIGUEZ and SORIA engaged in

                                                 7
      Case 4:20-cr-00177-SMR-CFB Document 1-1 Filed 09/23/20 Page 8 of 8

                                                                                  4:20-mj-00513
                                                                                  4:20-mj-00514
                                                                                  4:20-mj-00515

preparations for the trip to Texas which involved large quantities of US currency consistent with

wholesale drug purchases.



                                        CONCLUSION

       Based on the foregoing, your Affiant believes there is probable cause to believe that

beginning on at least September 6, 2020, Omar SORIA, Francisco RODRIGUEZ, and Irene

De CAMPOS committed offenses in violation of 21 U.S.C. § 846 and 841(b)(1)(A) (Conspiracy

to Distribute Cocaine), in the Southern District of Iowa and elsewhere.

                                     I further state and declare that all of the statements and

                                     information contained herein are true and correct to the best

                                     of my knowledge, information and belief.




                                        __________________________________________
                                        Thomas Smith, Special Agent
                                        Drug Enforcement Administration

                                                23rd day of September, 2020 by reliable
        Subscribed and sworn to before me this ______
electronic means.


                                        Helen C. Adams
                                        Chief United States Magistrate Judge




                                                8
